Citation Nr: 1737311	
Decision Date: 09/06/17    Archive Date: 09/19/17

DOCKET NO.  10-27 412A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing disability. 

2.  Entitlement to service connection for a respiratory disability.

3.  Entitlement to service connection for a lower back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

S. Reed, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from March 2002 to December 2005. 

This case comes before the Board of Veterans' Appeals (the Board) from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Veteran appeared at a videoconference hearing at the RO in March 2016 before the undersigned Veterans Law Judge, who presided over the hearing while sitting in Washington, DC.  A transcript of the hearing has been associated with the Veteran's claims file.

This claim was previously before the Board in May 2016.  At that time the claim was remanded to complete additional development.  After development actions took place, a supplemental statement of the case was issued in February 2017.  The case is now properly before the Board. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The development actions requested in the Board's May 2016 remand were not substantially completed.  A remand by the Board confers on claimants, as a matter of law, the right to substantial compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  It imposes upon VA a concomitant duty to ensure substantial compliance with the terms of the remand.  Accordingly, in the present case, the additional development specified in the Board's prior remand must be substantially completed prior to adjudication.

Bilateral Hearing Disability

The May 2016 remand instructed the AOJ to obtain an examination to determine whether the Veteran had a manifested hearing loss disability, and if such a disability had manifested, whether it was related to his active service.  An examination was scheduled and took place in June 2016.  However, due to irregularities in test results, no conclusion as to whether a hearing loss disability had manifested was drawn.  The AOJ indicated in a memorandum that a new audio examination would be scheduled; however, the record does not indicate that a new examination was scheduled.  The Board notes that examinations related to a separate claim were rescheduled due to the Veteran's holiday plans; however, the audio examination was never rescheduled.  Thus, an adequate audio examination was not obtained.  Therefore, the remand order was not substantially complied, and a remand is necessary.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Respiratory Disability

The May 2016 remand instructed the AOJ to obtain an examination to determine the current nature and severity of the Veteran's alleged respiratory disorder.  Specifically, the examiner was requested to identify any respiratory diseases, disorders, or disability that were manifested or indicated in the evidence since October 2007.  For any such respiratory condition identified, an opinion was requested as to whether it was related to the Veteran's active service.  

Upon remand, the Veteran was afforded a new examination in June 2016.  The examination report identified that the Veteran had been diagnosed with asthma and costochondritis in 2002 and subsequent entries seem to indicate that the Veteran currently has asthma and costochondritis.  See Respiratory Conditions Examination Report, §§ I and III (June 10, 2016).  However, the examiner did not identify the Veteran's COPD, for which treatment records obtained during the remand indicate the Veteran was being treated.  Therefore the examination report was incomplete. 

Further, the Board notes that when the examiner opined that the Veteran's claimed respiratory dysfunction was less likely than not incurred in or caused by service, he contradicted the examination report by stating that the Veteran does not have any manifested respiratory conditions and that the Service Treatment Records (STRs) did not indicate any lung dysfunction.  Therefore the opinion was inadequate for adjudication purposes.  

Since neither an adequate opinion or examination report were obtained upon remand, the order was not substantially complied with and a remand is necessary. 

Low Back Disability

The May 2016 remand requested an addendum opinion to identify if the Veteran's back disability clearly and unmistakably preexisted his service.  Upon remand, an opinion was obtained.  The opinion does not address the clear and unmistakable criteria.  Thus, it did not comply with the remand order and a remand is necessary. 

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran an examination by an appropriate examiner to determine the current nature and severity of his alleged bilateral hearing disability.  The examiner should review the Veteran's claims file in conjunction with the examination.  

A copy of this remand must be made available to the examiner for review in conjunction with this examination.  Any indicated tests and studies must be accomplished.  All clinical findings must be reported in detail and correlated to a specific diagnosis. 

Following review of the claims file and an appropriate examination, the examiner should provide an opinion as to the following:

a. Whether the Veteran currently has a hearing disability for VA purposes as outlined under 38 C.F.R. § 3.385 (2015) that is currently manifested or is indicated in the evidence of record at any time since approximately October 2007.   

b. If such a hearing disability is indicated, whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's hearing disability is related to a disease or injury, including acoustic trauma, incurred during a period of active service, including whether it is at least as likely as not (a probability of 50 percent or greater) that such hearing loss has been caused or aggravated the now service-connected tinnitus.

If the examination again results in inconclusive results, the examiner is requested to identify why the examination results were inconclusive, if it is the fault of the Veteran, and if a reexamination would be appropriate.  

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.

Any opinions offered should be accompanied by the underlying reasons for the conclusions.  If the examiner is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

2. Afford the Veteran an examination by an appropriate examiner to determine the current nature and severity of his alleged respiratory disability.  The examiner should review the Veteran's claims file in conjunction with the examination.  

A copy of this remand must be made available to the examiner for review in conjunction with this examination.  Any indicated tests and studies must be accomplished.  All clinical findings must be reported in detail and correlated to a specific diagnosis.

Following review of the claims file and an appropriate examination, the examiner should provide an opinion as to the following:

a. Identify any respiratory diseases, disorders, or disabilities currently manifested or are indicated in the evidence of record from any time from approximately October 2007. 

b. For any respiratory disease, disorder, or disability identified, whether it whether it is at least as likely as not (a probability of 50 percent or greater) that it began in or is related to active service.

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.

Any opinions offered should be accompanied by the underlying reasons for the conclusions.  The examiner must provide a rationale for the opinions provided and reconcile any opinion with any contradictory evidence of record.  The examiner's attention is drawn to the Veteran's STRs from April 2002 and April 2003 as well as treatment records from the Northern California Health Care System (HCS) from January 2014 and May 2014.

If the examiner is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

3. Forward the Veteran's claims folder to the examiner other than the one who conducted the June 2016 VA examination for an addendum opinion.  The examiner is requested again to review the claims folder, to include this remand.  Unless the examiner finds that a new examination is required, the Veteran need not be examined again for his low back disability.

Following review of the claims file, the examiner should provide an opinion on the following:

a) Whether there is clear and unmistakable evidence that the Veteran's low back disability preexisted service.  

Note that "clear and unmistakable evidence" means that which cannot be misunderstood or misinterpreted; it is that which is undebatable.  

b) If so, whether there is clear and unmistakable evidence that the Veteran's preexisting low back disability was not aggravated by service (beyond the natural progress of the disease and not merely a temporary flare-up).

c) If there is not clear and unmistakable evidence that the Veteran's low back disability preexisted service or was not aggravated by service, then the Veteran's back must be considered to have been sound at entry, and based upon that premise, the question to answer would be whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's low back disability had its onset in service or is otherwise related to service.  

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.

Any opinions offered should be accompanied by the underlying reasons for the conclusions.  If the examiner is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

4. After ensuring that the requested actions are completed, the AOJ should take any other development actions deemed warranted and readjudicate the claims on appeal.  If any benefit sought is not fully granted, the AOJ must provide the Veteran and his representative a Supplemental Statement of the Case (SSOC) before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




